UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 3, 2011 ENB Financial Corp (Exact name of Registrant as specified in its charter) Pennsylvania 000-53297 51-0661129 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 31 E. Main St., Ephrata, PA 17522-0457 (Address of principal executive offices) (Zip Code) (717) 733-4181 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K ITEM 5.07 Submission of Matters to a Vote of Security Holders On May 3, 2011, ENB Financial Corp (the "Company") held its 2011 Annual Meeting of Shareholders (the "Annual Meeting"). A total of 2,856,567 shares of the Company's common stock were entitled to vote as of March 4, 2011, the record date for the Annual Meeting. There were 1,955,849 shares present in person or by proxy at the Annual Meeting, at which the shareholders were asked to vote on one (1) proposal. There were no broker non-votes. Set forth below are the matters acted upon by the shareholders at the Annual Meeting, and the final voting results of each such proposal. Proposal No. 1 – Election of Class C Directors The shareholders voted to elect three (3) Class C Directors to serve for a term of three (3) years and until their successors are elected and qualified.The results of the vote were as follows: Name For Withheld Susan Y. Nicholas Mark C. Wagner Paul W. Wenger Item 7.01 Regulation FD Disclosure On May 3, 2011, Aaron L. Groff, Jr., President, & Chief Executive Officer of the Registrant, as well as other members of management, gave a presentation at the Annual Meeting. A copy of these slides and related material is included in this report as Exhibit 99.1 and is furnished herewith. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description Annual Meeting Presentation Slides. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. ENB FINANCIAL CORP (Registrant) Dated: May 6, 2011 /s/Scott E. Lied Scott E. Lied Treasurer (Principal Financial Officer) 3 EXHIBIT INDEX EXHIBIT NO. Annual Meeting Presentation Slides. 4
